DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oswald US 2009/0044547 Al in view of Williams US 4784054 A.
Re claim 1, Oswald teach a system, comprising: an aircraft galley ( paras 2-4), comprising: a standard unit meal box compartment (10, 12, 24) configured to hold at least one standard unit meal box (noting compartment is capable of holding the box), the standard unit meal box compartment comprising: a door (20) at a front of the standard unit meal box compartment; and an air chiller (104) near a rear of the standard unit meal box compartment, the air chiller configured to provide chilled air within the standard unit meal box compartment.  
Oswald  fail to explicitly teach at least one standard unit meal box .
Williams teach at least one standard unit meal box (12) to contain food (figs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include at least one standard unit meal box as taught by Williams in the Lee et al. invention in order to advantageously allow for an inexpensive package structure to serve customers food (page 1). 
Re claim 2, Oswald, as modified, discloses the claimed invention except for the air chiller has dimensions of less than 8 inches by less than 6 inches by less than 5 inches. It would have been an obvious matter of design choice to the air chiller has dimensions of less than 8 inches by less than 6 inches by less than 5 inches, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04, section IV, part A.
 	Re claim 3, Oswald teach the standard unit meal box compartment further comprises supply air ducting and return air ducting, wherein chilled air is supplied to the standard unit meal box compartment from the air chiller via the supply air ducting (106), wherein return air is 
Re claim 4, Oswald teach the standard unit meal box compartment further comprises a supply air outlet (43) and a return air inlet (45), the supply air outlet coupled to the supply air ducting, the return air inlet coupled to the return air ducting (figs).  
Re claim 6, Oswald teach the aircraft galley further comprises a second standard unit meal box compartment, wherein the supply air ducting and the return air ducting extends from the standard unit meal box compartment to the second standard unit meal box compartment, wherein the second standard unit meal box compartment comprises a second supply air outlet and a second return air inlet, the second supply air outlet coupled to the supply air ducting, the second return air inlet coupled to the return air ducting, wherein the air chiller is further configured to provide chilled air within the standard unit meal box compartment and the second standard unit meal box compartment (figs).  
Re claim 15, Oswald teach a method, comprising: providing an aircraft galley ( paras 2-4) comprising a standard unit meal box compartment (10, 12, 24) configured to hold at least one standard unit meal box (noting compartment is capable of holding the box), the standard unit meal box compartment comprising a door (20) at a front of the standard unit meal box compartment and an air chiller  (104)  near a rear of the standard unit meal box compartment; providing, by the air chiller, chilled air within the standard unit meal box compartment.
Oswald  fail to explicitly teach at least one standard unit meal box .
Williams teach at least one standard unit meal box (12) to contain food (figs).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oswald US 2009/0044547 Al in view of Williams US 4784054 A further in view of Burd US 20130260662 A1.
Re claim 5, Oswald , as modified, fail to explicitly teach detail of the inlets/outlet and strips.
Burd teach the supply air outlet (28) is at a top of the standard unit meal box compartment, wherein the return air inlet (21 extends from top to bottom, figs) is at a bottom of the standard unit meal box compartment wherein the supply air outlet is positioned between a  first pair of rub strips (16), wherein the return air inlet is positioned between a second pair of rub strips (18, para 11, figs) to create airflow suctions pathways for cool air..
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include detail of the inlets/outlet and strips as taught by Burd in the Oswald , as modified, invention in order to advantageously allow for optimized cooling of the  cart   Refrigeration systems must adhere to requirements for weight and space, and be effective enough to maintain perishables and other food products at a temperature needed to maintain viability (para 2).
s 7-8 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oswald US 2009/0044547 Al in view of Williams US 4784054 A further in view of Trumper US 20180201374 A1.
Re claim 7, Oswald, as modified, fail to explicitly teach details of the fans and lines.
Trumper teach the air chiller comprises at least one fan (36, 50), a heat exchanger (14), a chilled liquid supply line (portion of 12 before evaporator), and a chilled liquid return line (portion of 12 after evaporator, para 59), wherein the chilled liquid supply line provides chilled liquid to the heat exchanger, wherein the at least one fan is configured to at least one of blow or pull air over the heat exchanger causing the air to be chilled as the chilled air, wherein the at least one fan is further configured to blow the chilled air out of the air chiller (figs) to rpvoiide a refrigeration circuit , fan and chiller for  a galley.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fans and lines as taught by Trumper in the Oswald, as modified, invention in order to advantageously allow for an advanced temperature regulation system in a galley.
Re claim 8, Trumper teach the at least one fan is two fans (see the rejection of claim 7).
Re claim 10, Trumper teach a liquid chiller coupled to the chilled liquid supply line and the chilled liquid return line, the liquid chiller configured to supply the chilled liquid to the chilled liquid supply line and receive returned chilled liquid from the chilled liquid return line (para 59) to chill to liquid flowing to evaporator used to cool the chiller as is known in the art with a refrigeration circuit.  
Trumper in the Oswald, as modified, invention in order to advantageously allow for an advanced temperature regulation system in a galley.
Re claim 11, Oswald teach a controller (128, 130) configured to control operation of the air chiller (para 4).  
Re claim 12, Oswald teach the standard unit meal box compartment further comprises at least one temperature sensor configured to detect at least one temperature of at least one of the standard unit meal box compartment, supply air ducting, or return air ducting (para 19).  
Re claim 13, Oswald, as modified, teach the controller is further configured to control operation of the at least one fan based at least on the at least one detected temperature of the at least one temperature sensor (noting in the instant combination, para 19, since the direction of the airflow is desirable controlled in the normal and reverse mode; and noting the secondary reference teach that the fans can blow or suck air, para 3, and therefore, in the instant combination the secondary reference fans would blow or suck air as controlled by the controller in the primary reference) to chill to liquid flowing to evaporator used to cool the chiller as is known in the art with a refrigeration circuit.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fans and lines as taught by Trumper in the Oswald, as modified, invention in order to advantageously allow for an advanced temperature regulation system in a galley.
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oswald US 2009/0044547 Al in view of Williams US 4784054 A further in view of Burd ‘384 US 20130269384 A1.
Re claim 9, Oswald, as modified, fail to teach the at least one fan is at least one axial fan, however Burd ‘384  teach the at least one fan is at least one axial fan (para 3) to provide a substitute for the known element. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the at least one fan is at least one axial fan taught in Burd ‘384  for the fan in Oswald, as modified, for the predictable result of blows or sucks air through its matrix and around and enclosed areas of the storage structure that requires chilling (para 3).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oswald US 2009/0044547 Al in view of Williams US 4784054 A further in view of Burd ‘647 US 20170122647 A1.
Re claim 14, Oswald , as modified, fail to explicitly teach details of the bypass.
Burd ‘647 teach the air chiller further comprises a bypass valve coupled to the chilled liquid supply line, when activated the bypass valve being configured to direct a flow of the chilled liquid to bypass the heat exchanger, wherein the controller is further configured to control operation of the bypass valve based at least on the at least one detected temperature of the at least one temperature sensor (paras 11-12) to control the proportional amount of air cooed and circulated through the system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the bypass as taught by Burd ‘647 in the Oswald , as modified,  invention in order to advantageously allow for a weight saving system for keeping perishables fresh.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130048264 A1. Johnson et al. US 7,954,761 B2. Lee et al. US 2013/0344789 Al. US 20130047657 A1, US 7954761 B2, US 20130259612 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GORDON A JONES/Examiner, Art Unit 3763